UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7223



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALVIN G. GOMEZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(CR-00-369-JFM; CA-05-1693-JFM)


Submitted: January 19, 2006                 Decided:   January 25, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alvin G. Gomez, Appellant Pro Se. Donna Carol Sanger, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Alvin G. Gomez seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2000) motion.            The order is

not   appealable   unless   a   circuit    justice   or    judge    issues    a

certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                  28 U.S.C.

§   2253(c)(2)   (2000).    A   prisoner   satisfies      this   standard    by

demonstrating that reasonable jurists would find both that the

district   court’s   assessment    of   the   constitutional       claims    is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.                  Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Gomez

has not made the requisite showing.*            Accordingly, we deny a

certificate of appealability and dismiss the appeal.              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    DISMISSED




      *
      We recently concluded that the rule announced in United
States v. Booker, 543 U.S. 220 (2005), is not retroactively
applicable to cases on collateral review. United States v. Morris,
429 F.3d 65, 72 (4th Cir. 2005).

                                  - 2 -